Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: 20144801F
Release Date: 11/28/2014
CC:LB&I:HMT:CIN:2:POSTF-114838-14
GRShuler
UILs: 166.05-00, 111.01-00, 860B.03-00
date:
to:

from:

subject:

July 14, 2014
LB&I Team 1362
HMP Territory 4, Cincinnati, OH
Attn: Revenue Agent Sherri Belkofer
Associate Area Counsel (LB&I)
Cincinnati Group 2
----------------------Characterization of Amounts Received on the Sale of I.R.C. § 166
Impaired Real Estate Mortgage Investment Conduit Regular Interests
This memorandum responds to your request for legal advice
on the characterization of the amounts received on the sale of
real estate mortgage investment conduit (REMIC) regular
interests with respect to which a partial worthlessness
deduction under I.R.C. § 166 had been taken in a prior taxable
year. We have relied on the facts set forth below for our
opinion. If you believe that we should consider additional
facts or if the facts have been stated incorrectly, you should
notify us since this could change our opinion. You should not
cite this memorandum as precedent.
DISCLOSURE STATEMENT
This writing may contain privileged information. Any
unauthorized disclosure of this writing may have an adverse
effect on privileges, such as the attorney-client privilege. If
disclosure becomes necessary, please contact this office for our
views.

CC:HMP:LB&:CIN:2:POSTF-114838-14

Page 2

ISSUES
1. Whether the Taxpayer, upon the sale of REMIC regular
interests with respect to which a partial worthlessness
deduction had been taken under section 166, has a recovery
within the meaning of Treas. Reg. §§ 1.166-1(f) and 1.111-1 and
the tax benefit rule in the year of sale.
2. If the Taxpayer has a recovery, what is the character
of the recovery?
3. How should amounts received by the Taxpayer upon the
sale of REMIC regular interests, which were previously deducted
as partially worthless bad debts under I.R.C. § 166, be ordered
and allocated for purposes of Treas. Reg. § 1.111-1(a)(2)?
CONCLUSIONS
1. The Taxpayer must include the amount of recovery of the
prior partially worthless bad debt deduction in gross income in
the year of sale.
2.

The character of the recovery is ordinary.

3. Under Treas. Reg. § 1.111-1(a)(2), the Taxpayer must
allocate the amount received upon sale of the REMIC regular
interests first to the Taxpayer's remaining adjusted basis, then
to the amount previously deducted as partially worthless, i.e.
the recovery amount, and lastly to the amount of gain, if any.
Under general tax principles, the gain would be capital gain.
However, under these facts, this gain will be ordinary income to
the extent provided by I.R.C. § 860B(c).
FACTS
On July 30, 2013, the Internal Revenue Service published a
document entitled "I.R.C. § 166: LB&I Directive Related to
Partial Worthlessness Deduction for Eligible Securities Reported
by Insurance Company" (LB&I Control No. LB&I-4-0712009)(hereinafter "the Directive"). The Directive provided that
LB&I examiners should not challenge an insurance company's
partial worthlessness deduction under I.R.C. § 166(a)(2) for the
amount of the Statement of Statutory Accounting Principle (SSAP)
43-R credit-related impairment charge-offs of eligible
securities as reported on its Annual Statement.

CC:HMP:LB&:CIN:2:POSTF-114838-14

Page 3

In accordance with the Directive, the Taxpayer, an
insurance company, claimed a partial worthlessness deduction
under I.R.C. § 166(a)(2) for eligible securities in 20-- and
accordingly adjusted the basis of the securities.1 The eligible
securities were REMIC regular interests. Examination is
currently auditing the 20-- and 20-- tax years. In these years,
the Taxpayer sold certain REMIC regular interests that it had
previously written down. Most of the dispositions resulted in a
net loss, but five of the REMIC regular interests that were sold
resulted in an amount received that exceeded the Taxpayer's
adjusted basis in the regular interests at the time of sale.
The Taxpayer reported the excess of the amount received over
adjusted basis from these dispositions as capital gain.
LAW AND ANALYSIS
Recovery of Bad Debts in General
Treas. Reg. § 1.166-1(f) addresses the recovery of bad
debts. Specifically, it provides that
Any amount attributable to the recovery during the
taxable year of a bad debt, or of a part of a bad
debt, which was allowed as a deduction from gross
income in a prior taxable year shall be included in
gross income for the taxable year of recovery, except
to the extent that the recovery is excluded from gross
income under the provisions of §1.111-1, relating to
the recovery of certain items previously deducted or
credited. This paragraph shall not apply, however, to
a bad debt which was previously charged against a
reserve by a taxpayer on the reserve method of
treating bad debts.
Treas. Reg. § 1.111-1(a) addresses the recovery of certain
items previously deducted or credited. Treas. Reg. § 1.1111(a)(2) defines recovery. Specifically, it provides that
Recoveries result from the receipt of amounts in
respect of the previously deducted or credited section
111 items, such as from the collection or sale of a
1

The facts do not address whether the Taxpayer's prior charge-off included
accrued but unpaid interest nor whether there is accrued but unpaid interest
as of the sale date. See e.g., Treas. Reg. §§ 1.61-7(d), 1.446-2(e) and
1.1275-2(a).

CC:HMP:LB&:CIN:2:POSTF-114838-14

Page 4

bad debt, refund or credit of taxes paid, or
cancellation of taxes accrued. Care should be taken in
the case of bad debts which were treated as only
partially worthless in prior years to distinguish
between the item described in section 111, that is,
the part of such debt which was deducted, and the part
not previously deducted, which is not a section 111
item and is considered the first part collected. The
collection of the part not deducted is not considered
a 'recovery.' Furthermore, the term 'recovery' does
not include the gain resulting from the receipt of an
amount on account of a section 111 item which,
together with previous such receipts, exceeds the
deduction or credit previously allowed for such item.
For instance, a $100 corporate bond purchased for $40
and later deducted as worthless is subsequently
collected to the extent of $50. The $10 gain (excess
of $50 collection over $40 cost) is not a recovery of
a section 111 item. Such gain is in no case excluded
from gross income under section 111, regardless of
whether the $40 recovery is or is not included.
(Emphasis added.)
The Taxpayer's Partially Worthless Bad Debts
Treas. Reg. § 1.166-1(f) provides that "[a]ny amount
attributable to the recovery during the taxable year of a bad
debt, or a part of a bad debt, which was previously deducted,
shall be included in gross income for the taxable year of
recovery," unless specifically excluded by Treas. Reg. § 1.1111. Neither the statute nor Treas. Reg. § 1.166-1(f)
specifically defines the word "recovery." Under the judicially
created tax benefit doctrine, in the context of bad debt
deductions, a recovery means that a taxpayer has received
amounts attributable to a debt for which the taxpayer had
previously claimed a bad debt deduction. See Hillsboro Nat'l
Bank v. Commissioner, 460 U.S. 370 (1983); see also West Seattle
National Bank of Seattle v. Commissioner, 288 F.2d 47 (9th Cir.
1961); and Merchants Nat'l Bank v. Commissioner, 199 F.2d 657
(5th Cir. 1952). This interpretation is consistent with the
definition of recovery provided under Treas. Reg. § 1.1111(a)(2), which defines recovery as including certain amounts
received from the sale of a bad debt. Thus, if a taxpayer sells
a bad debt, which was previously deducted as partially
worthless, for an amount in excess of its adjusted basis, then
the taxpayer has received, among other things, a "recovery"
within the meaning of Treas. Reg. §§ 1.111-1(a)(2) and 1.166-

CC:HMP:LB&:CIN:2:POSTF-114838-14

Page 5

1(f).
As noted, the Taxpayer took a partial worthlessness
deduction on the REMIC regular interests in 20-- pursuant to the
terms of the Directive. Subsequently, the Taxpayer sold those
securities in 20-- and 20-- for an amount in excess of the
Taxpayer's remaining adjusted basis in the securities.
Therefore, the amounts received by the Taxpayer from the sale of
the REMIC regular interests are included in gross income, unless
otherwise excluded by Treas. Reg. § 1.111-1.
Under Treas. Reg. § 1.111-1(a), income attributable to the
recovery of a bad debt shall be excluded from gross income to
the extent the amount deducted did not decrease the taxpayer's
tax liability during the taxable year of the deduction. Treas.
Reg. § 1.111-1(a) would only apply to exclude from gross income
the amount received by the Taxpayer if the Taxpayer's previous
bad debt deduction did not reduce the amount of tax owed in the
year the deduction was claimed. In 20--, the Taxpayer claimed
partially worthless bad debt deductions attributable to the five
REMIC regular interests and these deductions reduced its taxable
income by $-----, and also reduced its tax liability. Thus,
Treas. Reg. § 1.111-1(a) does not apply to exclude from gross
income any amounts received by the Taxpayer from the sale of
those REMIC regular interests.
Because Treas. Reg. § 1.111-1(a) does not apply to exclude
any amounts received by the Taxpayer upon sale of the REMIC
regular interests, the Taxpayer has received a recovery
attributable to a bad debt within the meaning of Treas. Reg.
§§ 1.166-1(f) and 1.111-1(a)(2), and this amount must be
included in gross income as a recovery of the bad debt. The
characterization of this amount is discussed below.
Character of Recovery Amounts from the Sale
If an event in a subsequent taxable year triggers
application of the tax benefit doctrine, then the amount of the
prior deduction will be included in gross income and
characterized as ordinary income. See, e.g., West Seattle Nat'l
Bank of Seattle v. Commissioner, 288 F.2d 47 (9th Cir. 1961);
Merchants Nat'l Bank v. Commissioner, 199 F.2d 657 (5th Cir.
1952); Nat'l Bank of Commerce v. Commissioner, 115 F.2d 875 (9th
Cir. 1940). See also Rev. Rul. 85-186, 1985-2 C.B. 84, (citing
to Merchants Nat'l and stating, "In appropriate circumstances,
if a deduction reduces ordinary income in the year the amount is
paid or incurred, and if an event in a subsequent taxable year

CC:HMP:LB&:CIN:2:POSTF-114838-14

Page 6

triggers application of the tax benefit doctrine, the amount of
the prior deduction will be included in gross income and
characterized as ordinary income."). Therefore, where, as here,
a taxpayer uses a partially worthless bad debt deduction under
I.R.C. § 166 to offset its ordinary income and in a subsequent
taxable year sells that debt, the amount received is properly
characterized as ordinary income to the extent of the bad debt
deduction. See Merchant's Nat'l Bank, 199 F.2d at 659.
In 20--, the Taxpayer offset its ordinary income by
deducting the REMIC regular interests as partially worthless bad
debts under I.R.C. § 166. Then in 20-- and 20--, the Taxpayer
sold the REMIC regular interests, and received amounts in excess
of its adjusted basis in the securities. Therefore the amounts
received by the Taxpayer from the sale of its REMIC regular
interests, attributable to recovery of amounts previously
deducted as partially worthless bad debts, are ordinary income
in the year of sale.
Ordering and Allocation of Amounts Received from the Sale
As discussed above, Treas. Reg. § 1.111-1(a)(2) defines
recovery and describes an ordering rule for allocating amounts
received with respect to a bad debt. First, amounts received
are to be allocated to the "amount not previously deducted,"
which is the remaining basis in the debt. Next, amounts
received are to be allocated to "the part of such debt which was
deducted," which is the recovery amount. Lastly, the regulation
allocates any remaining amounts received with respect to the
debt to gain which is required to be included in income.
The Taxpayer is required to follow the ordering rule
provided under Treas. Reg. § 1.111-1(a)(2). For example, if the
Taxpayer sold its REMIC regular interests for $110 after having
previously purchased those securities for $100 and having
previously deducted $50 as a partially worthless bad debt, the
part of the amount received that was not previously deducted is
the $50 remaining adjusted basis in the REMIC regular interests.
Next, of the remaining $60 of the amount received, $50 is a
recovery of the bad debt because that is "the part of such debt
which was deducted" and, as discussed above, must be included in
gross income and characterized as ordinary income. Lastly, the
remaining $10 is "gain" on the sale, and would be capital gain
under general tax principles. See also I.R.C. § 1222.
Alternatively, if the Taxpayer had sold the interests for $90,
the Taxpayer would have $40 of recovery and no gain.

CC:HMP:LB&:CIN:2:POSTF-114838-14

Page 7

Under the first scenario, the remaining $10 of gain is
attributable to the sale of REMIC regular interests.
I.R.C. § 860B(c) provides, in part, that gain on the disposition
of a REMIC regular interest shall be treated as ordinary income
to the extent such gain does not exceed the excess, if any, of
(1) the amount which would have been includible in the gross
income of the taxpayer with respect to such interest if the
yield on such interest were 110 percent of the applicable
Federal rate as of the beginning of the taxpayer's holding
period, over (2) the amount actually includible in gross income
with respect to such interest by the taxpayer. Thus, if there
is any gain from the sale of the securities, it might be
characterized as ordinary income to the extent required by
I.R.C. § 860B(c).
Therefore, under Treas. Reg. § 1.111-1(a)(2), the amounts
received by the Taxpayer from the sale of the REMIC regular
interests are first a non-taxable return of capital to the
extent of the Taxpayer's remaining adjusted basis. Next, any
additional amounts received are a recovery of the bad debt
deductions that is ordinary income to the extent of the prior
deductions under I.R.C. § 166. Lastly, any remaining amounts
received are capital gain, subject to I.R.C. § 860B(c).
We have coordinated the above conclusions with the Office
of Associate Chief Counsel, Financial Instruments and Products,
and the Office of Associate Chief Counsel, Income Tax and
Accounting. Please contact Senior Attorney Gary R. Shuler, Jr.
at (513) 263-4894 if you have any questions or need additional
assistance.
JAMES D. HILL
Associate Area Counsel
(Large Business & International)
By: _____________________________
GARY R. SHULER, JR.
Senior Attorney
(Large Business & International)

